DAUKSCH, Judge.
This is a consolidated appeal from separate jury trials. The question on appeal is whether the appellant may receive stacked three-year mandatory minimum sentences for the three separate, unrelated robberies. The robberies occurred at different places on different times and were thus separate and essentially unrelated. We agree with the cases which hold that the mandatory minimum may be imposed consecutively. Wetherby v. State, 469 So.2d 862 (Fla. 1st DCA 1985); Prentice v. State, 469 So.2d 798 (Fla.2d DCA 1985); Lightfoot v. State, 459 So.2d 1157 (Fla. 2d DCA 1984). We find no merit in the other issues on appeal. Appellant’s convictions and sentences are affirmed.
ORFINGER and COWART, JJ., concur.